Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-30 are pending in this application.
	Applicant’s election without traverse of saflufenacil as the (b) cell membrane disruptor herbicide is noted again.  Upon reconsideration and further review, the election is expanded to include all of the specific PPO inhibitors of claim 9.  
	Claims 6, 7, 10 and 11 do not read on the expanded elected subject matter, so they stand withdrawn from further consideration.  Claims 1-5, 8-9, and 12-30 will presently be examined to the extent that they read on the expanded elected subject matter, i.e. PPO inhibitors of claim 9 as the (b) cell membrane disruptor herbicide.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	(1) Upon further review, the phrase "such as" in claim 17 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Conyza species (fleabane, ERISS).”  The confusion arises from the fact that not all Conyza species are fleabane plants.  Thus, it is confusing whether the parenthetical information “(fleabane, ERISS)” is limiting or exemplary.     
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 12, 15-17, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hacker et al. (US 2011/0294663, hereinafter, Hacker).
	Hacker explicitly discloses post-emergent application of a ternary herbicidal combination of 5 g/ha (B1.1) halauxifen-methyl, 100 g.ha (A1.1) glufosinate-ammoinium, and 1 g/ha (C5) flumioxazin to a weed in glufosinate-ammonium tolerant corn (paragraphs 170-184 and Table 4 on pages 19-20).  Thus, the weight ratio of halauxifen-methyl to flumioxazin is 5:1.  
.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8-9, 12, 14--30 are rejected under 35 U.S.C. 103 as being unpatentable over Hacker (US 2011/0294663) in view of Balko et al. (US 2008/0045734, hereinafter Balko).  

Hacker also teaches the following.  The (B) herbicide can be halauxifen, B1.0, the acid form (paragraphs 29-30).  In Hacker’s Table 2, mixture of halauxifen + flumioxazin + glufosinate-ammonium, mixture of halauxifen-methyl + flumioxazin + glufosinate-ammonium, and other mixtures of different esters or salts of halauxifen+ flumioxazin + glufosinate-ammonium are explicitly disclosed. Pre-sowing, pre-emergence, post-emergence, or early post-emergence application is disclosed (paragraphs 60, 80, 85-86). Outstanding broad-spectrum activity against monocot and dicot weeds is disclosed (paragraphs 80, 82-83).  Control of resistant weeds, reduced application rate, higher speed of action, and more potent activity are disclosed (paragraph 61, 87).  Use in various tolerant crop such as corn and multi-tolerant crop is disclosed, including transgenic corn or soybean with stacked traits conferring tolerance to multiple herbicides (paragraph 66, 90, 93-109; see paragraph 95 in particular for corn, soybean with stacked traits).  Safener is disclosed at 1:10 to 10:1 weight ratio to the (B) herbicide (paragraph 78).  


    PNG
    media_image1.png
    186
    348
    media_image1.png
    Greyscale
.
140 g/ha of compound 42 provided complete control of ABUTH, AMARE and CHEAL (pages 25-26, Tables 1-2).  Safening of compound 42 at 35 and 70 g/ha with 35-280 g/ha cloquintocet-mexyl is demonstrated, wherein gallium and papaver weeds are effectively controlled (page 29, Table 5; see also paragraph 82 for broader safening disclosure).  Application rates of 0.1 to 1000 g/ha for post-emergent control and 1 to 2000 g/ha for pre-emergent control are disclosed (paragraph 80).  Application post-emergence to relatively immature undesirable vegetation to achieve maximum control of weeds is disclosed (paragraph 79).  Balko’s herbicide is “often applied in conjunction with one or more other herbicides to control a wider variety of undesired vegetation” (paragraph 81).  Simultaneous application, combination formulation, or tank mix is disclosed (last sentence of paragraph 81).  Formulation with various adjuvants and carriers is disclosed (paragraphs 83-89).  Concentrated as well as diluted formulations are disclosed (paragraph 89).  Areas of application include pasture, rangelands, rights of way, and industrial areas where control of undesirable vegetation is desired (paragraph 77).  Use in crops such as corn, wheat and rice is disclosed (paragraph 82; 
Hacker clearly teaches the herbicidal tank mix of halauxifen or its ester + a PPO inhibitor such as flumioxazin and features of most of the claims are clearly taught as discussed herein.  Features of several dependent claims are addressed in more detail below. 
Claim 18: application for burndown and control in fallow fields or fallow beds
Hacker’s herbicidal mixture is effective against monocot and dicot weeds, so it would be effective against weeds in any field, including a fallow field.  The ordinary skilled artisan would have been motivated to limit the establishment of undesirable vegetation in fallow fields by applying Hacker’s herbicidal mixture.
Claim 19: the composition is applied just prior to or after planting soybean
Hacker teaches pre-sowing, pre-emergence, post-emergence, or early post-emergence application (paragraphs 60, 80, 85-86), so such timing would include the claimed timing of herbicidal application regarding soybean planting.  Also, Balko teaches application post-emergence to relatively immature undesirable vegetation to achieve maximum control of weeds is disclosed (paragraph 79).  Thus, applying “just prior to or after planting soybean” would have been advantageous in limiting the germination or growth of weeds that can compete with desired vegetation (Hacker, paragraph 86).  

Claim 20: the undesired vegetation is immature
 Hacker teaches early post-emergence application (paragraphs 60, 85-86) and Balko teaches post-emergence application to relatively immature undesirable vegetation to achieve maximum control of weeds is disclosed (paragraph 79).  Applying to immature undesired vegetation is thus obvious because early application stops the immature weed plant from growing further and competing with desired vegetation.  
Claim 26-27: the resistant or tolerant weed is resistant to a single or multiple 
herbicides, chemical classes, or modes of action

Hacker utilizes halauxifen or its salt/ester, flumioxazin (PPO inhibitor), and glufosinate (glutamine synthase inhibitor), so a weed that is resistant or tolerant to herbicides other than those herbicides or those modes of action would be sensitive to Hacker’s herbicidal mixture.  Also, a weed that is tolerant or resistant to two of the herbicides in the mixture would be controlled by the third herbicide.  Further, resistance or tolerance is a matter of degree, so the ordinary skilled artisan would expect control with higher rates of application with a ternary herbicidal mixture that has three different herbicides.
Claim 28: undesired vegetation is a Conyza species (a dicot weed) 
Hacker does not specifically identify Conyza species as an undesired vegetation to be controlled, but Hacker’s herbicidal mixture has outstanding broad-spectrum activity against monocot and dicot weeds (paragraphs 80, 82-83) so control of a dicot such as Conyza species would have been expected.  
Claims 29-30: herbicidal system of two containers with herbicide concentrates
Hacker teaches the tank mix as well as separate formulations of the components (paragraph 114) and concentrated formulations of individual active compounds (paragraph 135).  Incorporation of carriers or adjuvants to one or both containers would have been obvious for formulating herbicides (paragraphs 115-133)
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited reference.  

Claims 1-5, 8-9 and 12-30 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Balko (US 2008/0045734) and Sharpen product label in view of Satchivi et al. (US 2012/0115727, hereinafter Satchivi), Yerkes et al. (2014/0213446, hereinafter Yerkes '446), and Grossmann et al. 
Teachings of Balko were discussed above, and the discussion there is incorporated herein by reference. 
Sharpen product label discloses it as a herbicidal product for chickpea, field corn and popcorn, cotton, fallow and postharvest, field pea, small grains including wheat, sorghum, soybean, and noncrop areas, which product contains 2.85 pounds of saflufenacil per gallon, which calculates to about 10.1 g/fl. oz. (page 1).  Application rate in soybean fields is 1-2 fl oz/A, which calculates to about 25-50 g/ha (pages 16-17, see “Soybean”).  1 fl oz/A or 25 g/ha in soybean is explicitly disclosed (page 17, left column, first paragraph; see also Table 6 on page 17).  For residual broadleaf control, 2-4 fl oz/A is disclosed, which calculates to about 50-100 g/ha (page 14, right column).  Broadleaf weeds controlled include numerous weed species, including hairy fleabane, Conyza bonariensis (Tables 1-2 on pages 5-7; hairy fleabane disclosed on page 5).  Preplant or preemergence application is disclosed (page 16, right column).  For coarse soil texture with ≤2.0% organic matter, the label instructs waiting 30 days before planting soybean (page 17, see “Soybean Planting Interval” and Table 3 on page 8).  Sharpen is labeled for field corn and popcorn, but the user must verify that the seed is a variety that is tolerant to the saflufenacil-containing Sharpen “to avoid potential injury” (page 13, left column, 4th paragraph).  When using Sharpen in cotton, the label instructs, “DO NOT apply to coarse soils classified as sand with less than 1.5% organic matter or cotton injury may occur” (emphasis in the original) (page 14, left column). When using Sharpen in wheat, the user must verify that the seed is a variety that can tolerate the saflufenacil-containing Sharpen “to avoid potential injury to sensitive varieties” (page 15, right column, last paragraph).  “Performance will depend upon amount of rainfall for activation, soil texture, and broadleaf species/population.” (page 16, left column, first paragraph).  Use as a burndown treatment to control broadleaf weeds at any time of the year during the fallow period and before the following crop is planted, as well as specific postharvest use to burndown remaining foliage after crop harvest, is disclosed (page 14, right column; see also e.g., page 4, right column: burndown “when broadleaf weeds are small and actively growing”).  “Broad-spectrum postemergence and/or residual control of grasses or additional broadleaf species will require tank mix with another herbicide” (page 18, right column).  
Satchivi teaches that halauxifen and its salts and esters are auxinic growth inhibitors, which can effectively control weeds that are resistant to phenoxyalkanoic acid herbicides (paragraphs 4-5).  Application before planting, pre-emergence, and post-emergence is disclosed (paragraph 8).  Post-emergence application amount can range from 4 to 90 gae/ha (paragraph 8).  Halauxifen at 7.5 g/ha and 10 g/ha is exemplified (Table 1 on page 3).  Combined use with a safener (paragraph 9) or another herbicide (paragraph 16) is disclosed.  Formulation with adjuvants and carriers is disclosed (paragraphs 10-18), in tank mix or pre-mix form (paragraph 10).  Formulation concentration of the active component can range from 0.001 to 98 wt% (paragraph 17).   
Yerkes '446 teaches that halauxifen and its salt or ester can be combined with an aryloxyphenoxy propionate ACCase inhibitor herbicide, in conjunction with another herbicide such as saflufenacil, flumioxazin, and others, and adjuvant or carrier to control undesired vegetation (paragraphs 4, 6, 45, 49-55).  Tank mix or pre-mix composition is disclosed (paragraphs 45, 49).  Halauxifen is known to control undesired vegetation, including grass, broadleaf and sedge weeds, in multiple non-crop and crop areas (paragraph 6); Halauxifen (compound 1) by itself at 5 g/ha has efficacy of 93% against CHEAL (Chenopodium album), 90% against ABUTH (Abutilon theophrasti), 90% against AMARE (Amaranthus retroflexus), 95% against EPHHL (Euphorbia heterophylla), and 93% against CYPES (Cyperus esculentus).  See Table 1b on pages 9-10.  Halauxifen and its salt/ester can be applied from about 1 to 40 gae/ha.  Yerkes’s herbicidal mixture can be applied pre-emergence or post-emergence via foliar, soil or in-water applications (paragraph 15).  Control of germinating seeds, emerging seedlings, immature vegetation, and established vegetation is disclosed (paragraph 16).  Control of Conyza Canadensis, Conyza bonariensis (fleabane), and numerous other weeds is disclosed (paragraph 35; see also paragraphs 30-34, 36).  Control of undesirable vegetation in crops that are tolerant to glyphosate, glufosinate, or crops that possess multiple or stacked traits that confer tolerance to multi8ple herbicides or multiple modes of action is disclosed (paragraph 46).  Control of weeds that are resistant or tolerant to ALS inhibitors, photosystem II inhibitors, ACCase inhibitors, and many other modes of action is disclosed (paragraph 47).   Use of a safener is disclosed (p0aragraph 48).  Various concentration of active ingredients, including up to 98 wt% or diluted to 0.001 wt% is disclosed (paragraph 56).  
Grossmann et al. teach that not all PPO inhibitor herbicides are the same.  Combination of pyrimidinedione structure and systemic mobility (which relies on saflufenacil’s less intense or delayed injury of necrotic damage of vascular tissue) makes saflufenacil different from other PPO inhibitor herbicides in providing contact and systemic herbicidal activity.  See in particular from page 297, right column, line 13 to page 298, left column, last line of the article text; see also pages 290-297.  Saflufenacil herbicidal activity is exemplified at 60 g/ha (page 291, left column; see from page 293, right column to page 298).  
The cited prior art references do not explicitly disclose a herbicidal tank mix or “system” comprising halauxifen or its salt/ester with a PPO inhibitor such as saflufenacil or flumioxazin.  However, the ordinary skilled artisan would have recognized that there is no perfect herbicide that can control every weed in every field, so the ordinary skilled artisan would have been motivated to follow the suggestion in the cited prior art references to combine halauxifen with another herbicide to broaden the spectrum of activity.  Selection of halauxifen’s tank mix partner would depend on the particular weed control needs of a given field, and for those fields with weeds that are sensitive to saflufenacil, flumioxazin, or another PPO inhibitor, their selection would have been obvious because of the known individual herbicidal properties of saflufenacil, flumioxazin, and other PPO inhibitors and their known compatibility with halauxifen compounds (Yerkes).  Saflufenacil would have been particularly advantageous because of its possession of both contact and systemic herbicidal activity (Grossmann et al.).  Features of several dependent claims are addressed in more detail below. 
Claim 2: no other additional herbicide
Additional herbicides are costly or involve additional steps, so the ordinary skilled artisan would have been motivated to utilize only the herbicides that would provide acceptable control.  Balko and Satchivi teach the herbicidal properties and advantages of halauxifen and its salt/ester, and Sharpen product label and Grossmann et al. teach the herbicidal properties and advantages of saflufenacil.  Thus, when the weed profile of a given field is such that the weeds are susceptible to one or both halauxifen/salt/ester and saflufenacil, the ordinary skilled artisan would have been motivated to apply only those herbicides.  
Claims 12-13: weight ratios, inclusive of 1:9.8 to 2.3:1
Individual herbicidal efficacy of halauxifen has been exemplified in the cited prior art at 5 g/ha (Yerkes), 7.5 and 10 g/ha (Satchivi), 35, 70, and 140 g/ha (Balko).  Saflufenacil is known to be applied at 25-100 g/ha (Sharpen product label) and exemplified at 60 g/ha (Grossmann et al.).  Therefore, the claimed ratio would have been obvious from the known individual application rates of each herbicide.     
Claim 18: application for burndown and control in fallow fields or fallow beds
This activity is known for saflufenacil (Sharpen product label), so a herbicidal mixture that contains saflufenacil would have been expected to provide such activity.

Claim 19: the composition is applied just prior to or after planting soybean
Balko teaches application post-emergence to relatively immature undesirable vegetation to achieve maximum control of weeds is disclosed (paragraph 79).  Sharpen product label teaches the application of the saflufenacil-containing product to soybean during “early preplant through pre-emergence” (page 17, including Table 6) which obviously includes “just prior to or after planting soybeans,” as claimed.  Thus, application timing of the claimed tank mix would have been obvious.  
Claim 20: the undesired vegetation is immature
Balko teaches post-emergence application to relatively immature undesirable vegetation to achieve maximum control of weeds is disclosed (paragraph 79).  Sharpen product label discloses the maximum height or growth stage of weeds before control becomes beyond the scope of the label (Table 1); in other words, the ordinary skilled artisan would have recognized that adequate control is very difficult when weeds are mature.  Thus, it would have been obvious to apply the herbicidal tank mix of halauxifen and a PPO inhibitor such as saflufenacil or flumioxazin to control immature weeds.  
Claims 23-24: weed control in crop that is tolerant to a single or multiple 
herbicide, chemical classes, or modes of action

Balko teaches this inventive concept and it would have been obvious that such crop could be selected to protect it from the herbicidal action of the applied herbicides.  
Claim 26-27: the resistant or tolerant weed is resistant to a single or multiple 
herbicides, chemical classes, or modes of action

Halauxifen is already known to control resistant weeds (Satchivi).  A weed that is tolerant or resistant to one of the herbicides in the mixture would be controlled by the other herbicide; and a weed that is tolerant or resistant to a mode of action that is different than the mode of action of halauxifen or saflufenacil would not necessarily be resistant to halauxifen or saflufenacil.  Further, resistance or tolerance is a matter of degree, so the ordinary skilled artisan would expect control with higher rates of application.
Claim 28: undesired vegetation is a Conyza species (a dicot weed) 
Sharpen product label discloses that saflufenacil has efficacy against Conyza species, including hairy fleabane (Conyza bonariensis).    
Claims 29-30: herbicidal system of two containers with herbicide concentrates
Balko teaches simultaneous application, combination formulation, and tank mix (last sentence of paragraph 81).  Formulation with various adjuvants and carriers is disclosed (paragraphs 83-89).  Concentrated as well as diluted formulations are disclosed (paragraph 89).  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.
	Data in specification Table 1 has been considered in this regard, but the data is deemed insufficient for the following reasons1:
	(1) Most of the claims do not require a weight ratio of the two herbicides, and even the claims that do recite a weight ratio are very broad in the ratio range. Tables 1 and 2 tested a weight ratio of halauxifen-methyl to saflufenacil of 5:49, which is approximately 1:9.8.  One data point does not establish a trend.  
In In re Kollman, 201 USPQ 193 (CCPA 1979), a decision involving a synergistic herbicidal composition with specific ratios claimed, even though there was extensive data for 16:1, 8:1 and 4:1 ratios, the court affirmed the obviousness rejection of claim 1 which was directed to a ratio range of about 1:10 to 20:1.  Id. at 199-200.  The court held that Appellant’s data was sufficient only for claims 7 and 8, which were directed to 1:1 to 4:1.  
Evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356, 358 (CCPA 1972).  
(2) There is data for only one PPO inhibitor, saflufenacil, and only one data point at that as discussed above.  The article by Grossmann et al. is evidence that not all PPO inhibitors are alike, and PPO inhibitors have divergent properties.  Thus, result for one PPO inhibitor does not establish that the same result would be obtained with a different PPO inhibitor.  
(3) Even if there were sufficient evidence for claims 1-28, claims 29-30 are on a different footing.  Claims 29 and 30 recite a “system,” which reads on two containers of the herbicides in concentrated form.  Thus, results obtained with a mixture of the two herbicides are not commensurate in scope with that of a “system” of two containers that contain unmixed herbicides.
For these reasons, all claims must be rejected at this time under this ground of rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 8-9, 12-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 19, 21-22, 24-29 and 33-40 of copending Application No. 15/758,574 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The above-noted claims of the reference application are directed to a ternary herbicidal tank mix or herbicidal system wherein two of the three herbicides are halauxifen methyl and saflufenacil and ratio of saflufenacil to halauxifen can be about 1 or greater than 1 (see claim 1).  The pending claims of the instant application are in “comprising” language and all claims except for instant claim 2 read on the claims of the reference application.  All other claimed features are plainly disclosed or suggested by claims 1-2, 19, 21-22, 24-29 and 33-40 of the reference application.  For these reasons, the ordinary skilled artisan would have recognized that the claimed invention is an obvious variation of the claimed invention of the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In conclusion, all claims are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Table 2 is directed to the non-elected (b) herbicide, paraquat.